DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4, drawn to an installation.
Group II, claims 5-11, drawn to a method of firing stone.
Group II, claim 12, drawn to a method of firing stone.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of industrial glass furnace, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bodner et al. (US 3880639 A), hereinafter Bodner.
Regarding Claim 5, Bodner teaches a method for firing stone wherein the stone to be fired is introduced into a firing zone of stone to be fired (Figure 1, agglomerated glass batch takes path 10 to .
During a telephone conversation with Robert “Bob” Ballarini on 12/20/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-4.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-12 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(I).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show figure 3 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 45, “CaCO3 CaO + CO2” should read “CaCO3 yields CaO + CO2” 
or “CaCO3 [Wingdings font/0xE0] CaO + CO2”
Appropriate correction is required.
The use of the term “Pyrex” in Paragraph 57, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high” in claim 1 is a relative term which renders the claim indefinite. The term “flue gases at high temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the purpose of substantive examination, examiner will consider any flue gasses emanating from an industrial glass furnace that substantially read on Claim 1 as being sufficiently high temperature.
Claims 2-4 are rejected by virtue of their dependency from Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bodner et al. (US 3880639 A), hereinafter Bodner.

Regarding Claim 1, Bodner teaches an installation including an industrial glass furnace comprising a tank for molten glass (Figure 1, the glass melting furnace can be in the configuration of a glass melting tank as suggested in Column 5 Lines 14-16, “a glass composition as above is melted in a glass melting tank”), a combustion heating chamber situated above the tank (Figure 1, it is understood that the fuel and heated combustion air, shown by the arrows on the right side of the furnace, are used as the heat source to melt the glass in a tank furnace. This is done by combustion of the fuel in the air space of the furnace, and allowing the heated air above the tank to heat the glass before being exhausted into the hot exhaust gas stream 14), and a duct for evacuation of flue gases in communication with said heating chamber (Figure 1, the hot combustion gasses are exhausted from the tank furnace into the hot exhaust gas stream 14), and a stone furnace comprising a firing zone for stone to be fired (Figure 1, Counter Current Direct Heat Exchanger and Reactor fires the raw materials as suggested in Column 6 Lines 12-16, “The agglomerated alkaline glass batch … is contacted in a counter-current heat exchange and reaction process with the … exhaust gas from a combustion fired glass melting furnace”), the flue gas evacuation duct comprising a flue gas outlet that is connected to the firing zone of stone to be fired and supplying the firing zone of stone to be fired with flue gases at high temperature (Figure 1, stream 14a carries the hot exhaust flue gasses to the Counter Current Direct Heat Exchanger and Reactor to heat the raw materials. Column 10 Lines 55-63 suggest bypassing the air preheater to achieve “greater heat content of stream 14a”).

Regarding Claim 2 Bodner discloses the installation as claimed in claim 1, as set forth above, wherein the flue gases outlet is in a duct of the flue gases evacuation duct (Figure 1, it is understood that the hot exhaust gas outlet stream 14 is an air duct).

Regarding Claim 3, Bodner discloses the installation as claimed in claim 1, as set forth above, wherein the fuel is fuel oil (Column 3 Lines 28-31, “the present invention provides a method for … glass melting operations which are fired by combustion fuels” such as “fuel oil” as described in Column 1 Line 10), the oxidizer is air (Figure 1, heated combustion air is fed into the furnace) and the daily capacity of the glass furnace is greater than 10 tons of glass per day (Column 5 Lines 15-16, “a glass melting tank of up to several hundred tons glass melting capacity”).

Regarding Claim 4, Bodner discloses the installation as claimed in claim 1, as set forth above, wherein the firing zone is tubular (Column 7 Lines 8-10, “The reaction chamber can be of the "shaft reactor" type comprising a vertical cylindrical chamber equipped with an inverted conical bottom”), a stone to be fired feeding zone being disposed above (Column 7 Lines 10-12, “The agglomerated batch is fed either continuously or on an intermittent basis through an inlet near the top”) and a fired stone extraction zone being disposed below (Column 7 Lines 10-13, “The agglomerated batch … leaves the chamber through the conical bottom”).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 9915466 A2 – Flue gas preheating of cullet
EP 0808806 A1 – Large daily capacity, oxygen combustion
DE 19651691 A1 – Flue gas preheater, absorbing pollutants
US 5290334 A – Dual vertical modules for preheating/filtering
US 4875919 A – Flue gas preheating cullet in “raining bed”
US 4405350 A – Cylindrical hopper to heat batch
US 4316732 A – Cylindrical hopper to heat batch, details of hopper

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT JOSEPH WOLFORD/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762